 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDPixManufacturing Company, Division of PhillipsElectronics&Pharmaceutical Industries Corp.andTerryE.Cosgrove and Carl R. Hoffman andLocal102,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Party to the Contract. Case22-CA-3737February 10, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn September 8, 1969, Trial Examiner WilliamW. Kapell issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Union, a party to the contract, filedexceptions and supporting brief and a motion toreopen the record. The General Counsel filed amemorandum in opposition to the Union's motion.Pursui nt to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, themotion,'and the entire record in the case, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, PixManufacturingCompany,DivisionofPhillipsElectronics&Pharmaceutical Industries Corp., Murray Hill, NewJersey, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order.'After the issuance of the Trial Examiner's Decision, the Union filed amotion to reopen the record for the purpose of taking additional testimonyon the accretion issue The General Counsel opposed the motion because itasserts bare conclusions without particularizing the evidence the Unionexpects to adduce at a new hearingWe find merit in the GeneralCounsel'sposition and hereby deny the Union'smotion to reopen therecordTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W KAPELL, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeard at Newark, New Jersey, on June 23, 1969, with allpartiesparticipatingpursuant to due notice upon acomplaint' issued by the General Counsel on May 23,1969The complaint, in substance, alleges that PixManufacturing Company, Division of Phillips Electronicsand Pharmaceutical Industries Corp., hereafter referred toas Pix, Respondent, or Company, engaged in unfair laborpractices in violation of Section 8(a)(1), (2), and (3) of theAct sinceMarch 4, 1969, by (1) recognizing andnegotiating with Local 102, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereafter called Teamsters, as the exclusivebargainingrepresentativeofitsproductionandmaintenance employees; (2) requiring its production andmaintenance employees and applicants for employment toexecuteauthorizationsormembership applications infavorofTeamsters as a condition of retaining andobtainingemployment;and (3) checking off dues,initiationfees, and assessments for Teamsters, from thepay of its employees, notwithstanding that Teamsters hasnot been the duly designated or selected representative ofsaid employees and has not represented an uncoercedmajority of Respondent's production and maintenanceemployeesIn itsduly filed answer Respondent denied thecommission of any unfair labor practices, and allegedthat,pursuant to an arbitration award the recognitionclauseof the collective-bargaining contractbetweenElectrical Industries, a division of Phillips Electronics andPharmaceutical IndustriesCorp.,andTeamsters, theproduction and maintenance employees of Respondentwere found to be covered by said recognition clause, thatsubsequenttoMarch4,1969,itdiscussedtheimplementation of the arbitration award with Teamsters,and that in May 1969 it checked off certain dues forTeamsters from employees who executed proper writtenauthorizations therefor. Teamsters, following the grantingof its motion to intervene, based on the ground that itsinterests were affected, filed an answer of general denialAllpartieswere represented and were afforded anopportunitytoadduceevidence,toexamineandcross-examine witnesses, and to file briefs. A brief wasreceived from the General Counsel and has been carefullyconsidered.Upon the entire record in the case, and frommy observation of the witnesses, I make the following:FINDINGS OF FACTICOMMERCEPix, a division of Phillips Electronics, Inc., is located ina plant in Murray Hill, New Jersey, where it is engaged inthemanufacture and sale of metal stampings and wireforms to customers in the electronic industry. In thecourse and conduct of its business operations, it annuallysellsand distributes such products valued in excess of$50,000, directly to points outside of New Jersey I find,and Respondent admits, that, at all times material herein,Pix has been engaged as an employer within the meaning'Based upona charge filed on March 7, 1969, by Terry E Cosgrove andCarl R Hoffman181 NLRB No. 17 PIX MANUFACTURING COMPANY89of Section 2(6) and (7) of the Act.11THE LABORORGANIZATION INVOLVEDRespondent and Teamsters admit,and I find, at alltimesmaterial herein,that Teamsters has been a labororganization within the meaning of Section 2(5) of theAct.IiiTHE UNFAIR LABOR PRACTICESA BackgroundNorthAmerican Phillips Corporation is the parentcompany of Phillips Electronics& PharmaceuticalIndustries Corp., which consisted of two division. Pix andElectrical Industries, hereafter called E I. About January1969,PhillipsElectronics& Pharmaceutical IndustriesCorp.organizedanew corporation called PhillipsElectronics, Inc., and Pix and E.I., the two companiesdirectly involved herein, thereupon became divisions ofthis new corporationPrior to about November 1, 1968, and for many years,Pix operated three plants, one located at 75 HudsonStreet,Newark, New Jersey, and the other two located onDickerson Street around the corner from the HudsonStreet plantOn or about November 1, 1968, the Newarkplants were closed and relocated about 10 miles away inMurray Hill, New Jersey, where it continued to performthe same work in a building located at 675 CentralAvenue, about 135 feet from a building on the same streetoccupied by E.I.' In the area between them each buildinghas its own driveway, separated by an island, and there isa motor drive connecting both of these driveways.' Of the79 employees at the Pix Newark plants, 54 moved toMurrayHill,and the rest of its approximately 87employees were hired after its relocation. Currently, 45 ofits relocated employees are on Pix's payroll.In January or February 1969, about 30 E I. glass andceramic workers, their supervisors, and office clericalsmoved into a subleased part of Pix's building.4 Thesubleased space is considerably less than that retained byPix and is partitioned off by a solid wall in which there isa connecting door. Pix and E.I. each have their ownmaintenance crew under the supervision of a leadman inPix's building.The crews are kept separate except inemergencies. JackBonner,hiredbyPix as the plantengineer for its building, has overall supervision over bothmaintenancecrews.Pix'smaintenancecrewcalledMachine andBuildingMaintenance is basicallymoreskilledthanE.1 'screw,and services the building'sair-conditioning and heating equipment as well as Pix'spresses and other equipment. The restrooms and cafeteriaare used jointly by all the employees in the building.Pix has a general manager, Kenneth Swoboda,' who isresponsibleforthehiringand discharging of Pix'semployees and has no authority over E.I.'s employees.E I., although not a corporate entity, is managed by'E I moved to its present location at 691 Central Avenue about 10 yearsago from a plant in Newark,New Jersey,about a mile from Pix's formerlocation'See G C Exh6, a diagram drawn to scale and submitted and admittedin evidence after the hearing pursuant to arrangements made therein4E 1 has about 250 production and maintenance employees, and isengaged principally in the assembly of electronic components Currently itpurchases35 percentdollarwiseof Pix's total output, consistingprincipallyof metal stampings called "headers," which is approximately about thesame percentage as before Pix's relocation"President" Ferraid.b Pix and E.1 do not interchangeemployees with respect to their functions.' E.1.'s materialconsigned to its subleased quartersinPix'sbuilding isusually received at Pix's receiving dock by a Pix employeewho then calls an E I. supervisor to remove the materialsfrom the dock. Pix's receptionist receives telephone callson two tielines between the Pix and E.I. buildings, and attimesconnects such calls to E.I. employees. Also,occasionally the receptionist places long-distance calls onbehalf of E.I. employeesBecause ofa market shortage incopper core, which is used by both companies, suchpurchases are made on behalf of both companies by aparentpurchasing agent in order to safeguard theirrespective suppliesE.I. and Pix have the same category ofemployees such as factory workers, press operators, anddiemakers, but they are not interchangeable where theirskills are different, especially in the diemaking and pressoperations.The employees of both companies enjoysubstantiallythesame fringe benefitswithslightdifferences in life insurance and vacation benefits. Pixmaintainsitsownpersonnelrecords,payroll,profit-and-loss statements, and job application forms.At the time of its relocation and for many years priorthereto,' the employees of Pix were not represented by anyunion,but it appears that in June 1968 Teamstersattempted to solicit some Pix employees at its Newarkplants.In1964,Teamsterswas certified as the exclusivebargaining representativeofE.I.,and their currentbargaining contract which expires on June 10, 1970,contains the following recognition clause-The Employer recognizes the Union as the sole andexclusivebargaining agent for a bargaining unit ofemployees as certified in National Labor RelationsBoard proceedings,CaseNo 22-RC-2467, whichbargaining unit includes all production and maintenanceemployees, including shipping and receiving employeesemployed at the Employer's plant located at 691CentralAvenue,Murray Hill, New Jersey. Excludedfrom the aforementioned bargaining unit and notcoveredby this Agreement are all office clericalemployees,plantclericalemployees,salesmen,professional employees, guards, technical employeesand supervisors as defined by the Act.B.The Arbitration AwardIn late 1968 following Pix's relocation, Teamstersdemand for recognition as the bargaining representative oftheproductionandmaintenance employees of Pixpursuant to its contractual recognition clause was refused.E.I. then agreed to arbitrate the matter in accordancewith the arbitration procedure in their contract. Thearbitrator after opening the proceeding summoned Pi1c toparticipate because its interests were affected. Although'Swobodawas hired and is supervisedby HerbertKlein, a vice presidentofNorthAmerican Phillips CorporationKlein, in addition to otheroffices,has anoffice inPix's building, which he shares with 0HBrewster,the presidentof Phillips Electronics &Pharmaceutical IndustriesCorp'Ferraid is supervised by 0 H Brewster'Except thatthemembersof themaintenancecrews of each divisionworked jointlyunderJackBonner when Pix's building was beingpreparedfor its relocation,and when E L's subleasedspace in Pix's budding wasbeing madeready forE I's glassformoperations Each division,however,paidfor the servicesrenderedon its own behalf'Unsuccessful attemptswere made to unionizePix's employees in 1960and 1961 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDPix disputed the arbitrator's jurisdiction to issue an awardaffecting its employees and refused to consent to be boundby an award emanating from a grievance pursuant to acollective-bargainingagreement to which it was not aparty, it, nevertheless, appeared and participated in theproceedings. On February 20, 1969, the arbitrator issuedan award that Pix's production, maintenance, shippingand receiving employees were covered by the recognitionclause in the Teamsters' contract with E.I. He found thatany variances in their operations were established solelyfor purposes of bookkeeping by the parent corporation,thatcertainoperationaldiversities in their respectivefunctioning related to degree rather than to kind; thatcertain of E.I.'s ceramic and glass form workers werephysically within the confines of Pix's premises; that thework being done by these employees is closely related tothat being done by Pix's employees; that Pix's principalproduct, the "header," totaling about 50 percent of itsoutput is sold to E.I., and other divisions of the parentcompany; that E I. processes the "header" further for thebenefitof the parent company; and that there wascommon usage by the employees of both divisions ofcertain facilities in Pix's buildingHe concluded that therewas integration of all facets of the work forces, facilities,administration, common top supervision and direction ofPix and E.I., that Fix is no more than thealter egoofE.I., and that both constitute the employerC. TheImplementationof theArbitration AwardFollowing theissuanceof the arbitration award, Pixposted a notice to its employees quoting part of thearbitration award, which stated they'were covered by therecognitionclauseof the contract between E I. andTeamsters, and further advising them that, due to thedifferencesbetween the operations of Pix and E.1 , asupplemental agreement would have to be devised toprotect their wages, working conditions, welfare benefits,job security, and seniority. It also posted a separate noticeprepared by Teamsters which advised Pix employees thatdue to the arbitrator's award payment of dues would startas of April 1, which could be accomplished by signing acheckoff slip or paying direct to Teamsters on or beforeApril 30, 1969, and that those employees failing to paydues by April 30 would be subject to the 30-day clause inthe contract. Pix also posteda similarnotice prefixed withthe statement that its attorneys instructed them to post it,and that there was still an action pending before theNational Labor Relations Board. At the hearing, it wasstipulated that Pix recognized Teamsters pursuant to thearbitration award, and that, subsequent to the posting ofthe aforedescribed notices, Pix for the first time receivedauthorization and dues checkoff cards from some of itsemployees, and has since deducted Teamsters dues fromthe wages of those employees.D. The Contentionsof thePartiesRespondent takes the position that there is a bindingarbitration award founded upon an accretion which it wasobligated to honor.Teamsters assert that the arbitration award compliedwith the criteria set forth by the Board in theSpielbergManufacturing Company'andRaley's Inc ' °cases, andtherefore must be honored by the Board without recourseto the merits."'112 NLRB 1080TheGeneralCounsel contends that the superiorauthority of the Board may be invoked at any time,regardless of recourse by the parties to arbitration, on thequestion as to whether or not employees have accreted toan existing bargaining unit,': and has exercised thatauthority to overturn improper unit determinations viaarbitrationaswasdone inWestinghouseElectricCorporation,162 NLRB 768.E ConclusionsInSpielbergManufacturingCo, supra,theBoardenunciated the doctrine that it would honor an arbitrationaward where "the proceedings appear to have been fairand regular, all parties had agreed to be bound, and thedecision of the arbitration panel is not clearly repugnantto the purposes and policies of Act." The principle ofhonoring an arbitration award that met the specifiedstandards was extended to representation cases inRaley'sInc , supra.However, the Board is not precluded fromadjudicating unfair labor practices which had been thesubject of an arbitration proceeding and award. Thus, inInternationalHarvesterCo (UAW, Local 98),'theBoard stated:There is no question that the Board is not precludedfrom adjudicating unfair labor practice charges eventhough theymight have been the subject of anarbitration proceeding and award. Section 10(a) of theAct expressly makes this plain, and the courts haveuniformly so heldHowever, it is equally wellestablished that the Board has considerable discretionto respect an arbitration award and decline to exerciseitsauthority over alleged unfair labor practices if to dosowillserve the fundamental aims of the Act.[Footnotes omitted.]Also, inWestinghouse Electric Corp ."the Board heldthat "the ultimate issue of representation could not bedecided by the Arbitrator on the basis of his interpretingthe contract under which he was authorized to act, butcould only be resolved by utilization of Board criteria formaking unit determinations. In such cases the arbitrator'saward must clearly reflect the use of and be consonantwithBoard standards." The Board, while giving "someconsideration to the award," then applied its own criteriaand made a different unit allocation.Evenassumingthat the arbitration proceeding hereinwas fair and regular and all parties agreed to be bound, Iconclude there is no merit in Teamsters position that theBoard must honor the award without considering whetheritclearly reflected the use of and was consonant withBoard standards in determining whether Pix's productionand maintenance employees accreted to the unit describedinE.I.'s contract with Teamsters. Thus, the resolution ofthis question could determine whether or not Respondentunlawfully recognized and bargained with Teamsters asthe exclusive bargaining representative of its productionand maintenance employees.Although the criteria used in resolving unit andaccretion issues are quite similar, the Board has beenmore restrictive in their application to accretions This isso because the resolution of competing claims for a singleunit or a multiplant unit merely determines in which unit10143 NLRB 256"Its position appears on the record, pp 18 and 19"CitingCareyVWestinghouseElectric Corp ,375 U S 261, 275"138 NLRB 923, 925-926' 'Supraat 771 PIX MANUFACTURING COMPANY91the employees will be permitted to vote to insure them thefullestfreedom in exercising the rights guaranteed bySection9(b) of the Act.Whereas,when a claim ofaccretionismade to an existing unit, a favorabledeterminationforeclosesavoteandrestrictstheemployees in the exercise of their basic right to select theirbargaining representative. That right is the predominantconsideration under Section 7 of the Act and is to berestricted only under "compelling conditions." SeeSunsetHouse,167NLRB No. 132;KinneyNationalMaintenance Services,177 NLRB No. 53.Indeterminingwhetheraparticularoperationconstitutes an accretion or a separate unit, the Board givesweight to a variety of factors, such as integration ofoperations,centralizationofmanagerialandadministrative control, geographic proximity, similarity ofworking conditions, skills, and functions, control overlaborrelations,collective-bargaininghistory,andinterchangeabilityof employeesA variety of factors,some militating toward and some against accretion, areusuallypresentsothatabalancingof factors isnecessary 'SInPullman Industries, Inc 11similar in many respectsto the instant case, the Board balanced such factors andapplied its restrictive policy as follows: The intervenor,following its certification as the bargaining representativeof the production and maintenance employees of thecompany at its Pullman, Michigan, plant, negotiated acollective-bargaining contract covering those employees,which contained,interalia,an arbitration procedureShortly thereafter, the company opened up a new plant 18milesaway at South Haven, MichiganWhen theintervenorclaimedrecognitionasbargainingrepresentative of the employees at the new plant, thecompany refused relying particularly on the fact that itsbargaining contract covered only the employees at itsPullman plant. The intervenor thereupon invoked thearbitrationprovisions of its contract and obtained afavorable award based on an accretion in the ensuingarbitrationproceedingMeanwhile, another union filed9(c) petitions for an electionThe Board found somefactors tending to support an accretion because the workwas similar at both plants, supervisors, foremen, and theplant managers were transferred from the Pullman plantto the South Haven plant, some of the presses at the newplant came from the old one and some parts pressed atthe old plant were then transferred to the new plant forfurtherwork, and some of the finished products wererouted through the old plant for shipment. The Board,however, held that these factors were wholly insufficient tooutweigh other factors present, which established that thenew plant was not an accretion to the contract unit. Thus,allemployeesworking at the new plant were newemployees hired at that location, the plant was organizedas a completely self-sustaining autonomous operation, itcontained its own storage and maintenance facilities, itsown personnel and management office, and all thefacilitiesand equipment necessary for the completeprocessing of its product. The Board then concluded inview of these circumstances, and inasmuch as a singleplant unit is presumptively appropriate (citing DixieBelleMills, Inc.,139 NLRB 629), that the new plant employeesshould constitute a separate appropriate unit, if they sodesire. It also found that a single unit of both plants mayalso be appropriate in view of the fact that both plants"SeeThe Great Atlanticand Pacific Tea Company,140 NLRB 1011,1021were under the same ultimate supervision, using the sametrucking facilities and raw materials, and that there wasan interchange of working materials between the twoplants. It therefore concluded that it would make no unitdetermination with respect to the employees at the newplant operations but would first ascertain the desires ofthese employees as expressed in the election directedtherein pursuant to the filed 9(c) petitions "In the instant case, the factors militating against afindingofanaccretion include the following: Ptx'soperation underwent no change by reason of its relocationtoMurray Hill, and remained a completely self-sustainingautonomous operation, it continued to use its ownequipment and to fabricate the same component parts inan area separated by a wall from the area subleased toE.I.,following its relocation it sold approximately thesame percentage of its output to E I., a majority of itsNewark employees continued in its employ, it hired newemployees to replace those who declined to move toMurrayHill,therewas no interchange of employeesbetween it and E.1 in its production operations, and itmaintained its managerial functions completely separatedfrom those of E.1 and did its own hiring and firing It isalso significant to note that Teamsters never made anyclaim of an accretion while Fix was located in Newark.Applying the restrictive policy of the Board indetermining whether there was an accretion, I find thatsuch factors as common ownership of both companies,including their overall control, their geographic proximity,and the joint use of such facilities as the restrooms andcafeteria, and the occasional use of Pix's receiving dockand telephone service hardly suffice to outweigh thefactorsmilitating against a finding of an accretion. I findfurther that Pix's employees have not been merged intonor did they become an integral part of E.I. as a result ofPix's relocation, and that to the contrary Pix's employeeshave retained their identity as a separate unit. I, therefore,conclude that the arbitrator's award did not clearly reflectthe use of and was not consonant with Board standards.Thus, by extending E I 's contract to cover its employeesand by recognizing Teamsters as the bargaining agent onthe basis of the arbitration award, when Teamsters did notrepresent an uncoerced majority of its employees, Fixviolated Section 8(a)(1) and (2) of the Act. By applyingthe union-security and checkoff provision of the contractanddeductinguniondues from the wages of itsemployees, Pix has created discriminatory conditions ofemploymentandtherebyunlawfullyencouragedmembership in Teamsters in violation of Section 8(a)(1),(2),and (3) of the Act SeeThe Item Company,113NLRB 67."159 NLRB 580"See alsoDura Corporation,153 NLRB 592, enfd 375 F 2d 707 (C A6),where the company opened an additional plant, about 50 miles away, tomanufacture products previously fabricated at its old plant for certain ofitscustomers The company,which was under contract with the union atthe old plant, then applied their contract to the employees of the newplant,which had its own plant director and industrial relations director,did its own hiring, and handled its own payrollWhilejobs at both plantswere virtually interchangeable, there was, in fact, no interchange orsubstantial transfer between the plantsThe Board found that the newplantmanufacturing operations could not be viewed as functionallyintegrated to any significant degree with the older plant, and, accordingly,held that there was no accretion 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofUpon the foregoing findings of fact and upon the entirerecord, I make the followingCONCLUSIONS OF LAW1.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.2.At all times material herein, Teamsters has been alabor organization within the meaning of Section 2(5) ofthe Act.3.By recognizingTeamstersasthebargainingrepresentativeofits ,productionandmaintenanceemployees pursuant to the arbitration award which wasbased upon a finding that its employees had accreted tothe contractual unit of E.I.'s employees, Pix has engagedinunfair labor practices within the meaning of Section8(a)(1) and (2) of the Act.4.By applying the union-security clause of the E.I.contract to its employees and deducting Teamsters duesfrom their wages, Pix has discriminated in regard to thehire and tenure of employment of its employees, therebyencouragingmembership in Teamsters in violation ofSection 8(a)(l), (2), and (3) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (2), and (3) oftheAct,Ishall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the ActHavingfoundRespondentunlawfullyassistedTeamsters,Ishall recommend that it cease and desistfrom giving effect to Teamsters' collective-bargainingagreement with E.I , or to any modification, extension,renewal,orsupplement thereto,andwithdrawandwithholdallrecognitionfromTeamstersastherepresentative of its employees unless and until Teamstersis certified by the Board as such representative.Having found that Respondent unlawfully deductedunion dues from the wages of its employeeson behalf ofTeamsters, I shall recommend that Pix reimburse all of itsemployees for such dues or other moneys unlawfullyexacted under Teamsters'contract with E.I., together withinterest at the rate of 6 percent per annum computed in amanner set forthinSeafarersInternationalUnion ofNorth America,Great Lakes District,AFL-CIO,138NLRB 1142.Upon the basis of the foregoing findings of fact andconclusions of law,and the entire record,and pursuant toSection 10(c) of the Act, I issue the following:RECOMMENDED ORDERRespondent, Pix Manufacturing Company, Division ofPhillipsElectronics, Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from(a)RecognizingorbargainingwithLocal102,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,asthecollective-bargaining representative of its production andmaintenance employees, unless and until said labororganization has been duly certified by the Board as theexclusive representative of those employees.(b)Maintaining or giving any force or effect to thecontract entered into between Electrical Industries, andthe aforesaid Teamsters Local, dated June 10, 1967, orany supplement thereto with respect to its employees;provided, however, that nothing in this Order shall requireitto vary or abandon any wage or other substantivefeature of its relations with its employees which may havebeen established in the performance of said contract.(c) Encouraging membership in the aforesaid TeamstersLocal or in any other labor organization by unlawfullysolicitingor requiring its employees to execute unionmembership cards or authorizations to deduct union duesfrom their wages on behalf of the said Teamsters Local(d)Inany other manner unlawfully assisting theaforesaid Teamsters Local or any other labor organizationin obtaining employees' membership therein(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from theaforesaidTeamsters Local as the exclusive bargainingrepresentativeofitsproductionandmaintenanceemployees unless and until said Local has been dulycertifiedas such representative by the National LaborRelations Board(b)Reimburse all its production and maintenanceemployees for dues and other moneys unlawfully exactedunder the above-described bargaining contract, togetherwith interest at the rate of 6 percent per annum, computedin the manner set forth inSeafarers International Unionof North America, Great Lakes District, AFL-CIO,138NLRB 1142.(c).Post at its Murray Hill, New Jersey, plant, copies ofthe attached notice marked "Appendix "18 Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 22, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 22,inwriting,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith " PIX MANUFACTURING COMPANY93APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT recognize or bargain with Local 102,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,astheexclusivecollective-bargaining representative of ourproduction and maintenance employees unless and untilitiscertifiedas such representative by the NationalLabor Relations Board.WE WILL NOT maintain or give any force or effect toor apply the contract which the aforesaid TeamstersLocal entered into with Electrical Industries, dated Juneto, 1967, or to any supplement thereto with respect toour production and maintenance employees.WE WILL NOT encourage membership of any of ouremployees in the aforesaid TeamstersLocalbysolicitingorrequiringthemtoexecuteuniondesignation cards or authorizations to deduct uniondues from their wages on behalf of said Union, or inany other manner discriminate against any employeesin regard to their hire or tenure of employment, or anyterm or conditionof employment.WE WILL reimburseour production and maintenanceemployees,former andpresent,forduesand othermoneysunlawfully exactedunder the aforesaidcontracton behalf ofthe aforesaidTeamsters Local.WE WILL NOT in any like or similar manner interferewith,restrain,or coerce our employeesin the exerciseof rights guaranteed in Section7 of the ActAll ouremployees are free to become or remain, or torefrain from becoming or remaining,members of anylabor organization.DatedByPIX MANUFACTURINGCo, DIVISION OFPHILLIPSELECTRONICS,INC.(Employer)(Representative)(Title)Thisnotice must remainposted for 60consecutive daysfrom the date ofposting and must not be altered,defaced,or covered by any othermaterial.If employeeshaveany questionconcerning this noticeor compliancewith itsprovisions,theymay communicatedirectlywiththeBoard'sRegionalOffice, 16th Floor,Federal OfficeBuilding, 970 Broad Street,Newark, NewJersey 07102, Telephone 201-645-2100.